Detailed Action
This Office action responds to the communication filed 3/9/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, Species I, Subspecies I(a) in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 22 is objected to because of the following informalities:  “is a comprises a” in line 1.  For the sake of compact prosecution, claim 22 is interpreted in the instant Office action as follows: “is a comprises a” is found to be a grammatical error and is equivalent to “comprises a”.  Appropriate correction is required.
Claims Rejection
Initially, and with respect to claims 8, 10, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the second component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 20 is interpreted in the instant Office action as follows: “the second component” is equivalent to “a passive device”.  This interpretation is based on [0018] describing a passive device and is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 9-10, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 11158558 B2) in view of Leal (US 20100140811 A1).
Regarding claim 1, Jain discloses a semiconductor device package (Fig. 1), comprising: a substrate (102); a first component (114 on left) attached to a first major surface of the substrate; an underfill (120) dispensed under and around the first component; a second component (114 on right) attached to the first major surface adjacent to the first component and located on the substrate in relation to a first side of the first component, wherein the second component comprises a NAND die (non-volatile memory, Col. 6, line 46); a third component (110 on left) attached to the first major surface of the substrate and located on the substrate in relation to a second side of the first component.
Illustrated below is Fig. 1 of Jain.

    PNG
    media_image1.png
    281
    525
    media_image1.png
    Greyscale

Jain fails to teach the second component provides a border to the underfill.  However, Jain clearly illustrates the second component occupying substrate surface area. Jain further illustrates a separate border structure (110 on right, Fig. 1) used to prevent flow of the underfill material, thus enabling a reduced package size (Col. 3 lines 6-9).
Leal discloses a component comprising memory (combined 1151, 1152, 1153, Fig. 11B; [0099]) occupying surface area of a substrate (1550), wherein the component comprises a vertical sidewall useful for the purpose of a border for underfill (see annotated Fig. 11B below) (“fillet” [0089]).
Combining the teachings Jain’s use of a border to enable a reduced package size with Leal’s use of a component comprising memory as a border, would arrive at the claimed second component providing a border to the underfill.  Doing so would have been obvious because it would eliminate the need for a separate border structure, thus enabling a reduced package size.  Therefore, it would have been obvious to have the claimed second component because it would enable a reduced package size.
Illustrated below is a marked and annotated figure of Fig. 11B of Leal.

    PNG
    media_image2.png
    153
    463
    media_image2.png
    Greyscale

Regarding claim 2, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the first component comprises a flip chip die.
Regarding claim 4, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the third component comprises a dam (Col. 2, lines 53-54).
Regarding claim 5, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the NAND die is a component stacked on the substrate.
Jain in view of Leal fails to expressly teach the NAND die is a bottom component of a NAND die stack.
Leal discloses a semiconductor package in the same field of endeavor (Fig. 11B) comprising a bottom memory die (1152) attached to a substrate (1550) with one or more memory dies (1153) stacked on the bottom memory die.  Leal provides a clear teaching to motivate one to modify the NAND die of Jain by stacking NAND dies on the NAND die in that it would increase integration density, thus enabling a reduced package size ([0058]).  Therefore, it would have been obvious to have the claimed NAND die be a bottom component of a NAND die stack because it would enable reduced package size.
Regarding claim 7, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the package comprises a keep-out-zone area (portion of 120 between 114 on left and 114 on right) that is sized respective to the configuration of the second component on the substrate (border is positioned to reduce keep-out-zone, Col. 3 lines 6-9).
Regarding claim 9, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the third component provides a second border to the underfill (Col. 2, lines 53-54).
Regarding claim 10, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the underfill is dispensed between the first and second components.
Regarding independent claim 18, Jain discloses a semiconductor package (Fig. 1) comprising: a substrate (102) having a first major surface (upper surface); a flip chip die (114 on left) attached to the first major surface of the substrate; a first memory die (114 on right, Col. 3, line 28) attached to the first major surface of the substrate adjacent to a first side of the flip chip die (right side); a third component (110 on left) attached to the first major surface of the substrate and located on the substrate in relation to a second side (left side) of the flip chip die; and an underfill material (120) dispensed under the flip chip die, wherein a side of the first memory die is adjacent to the flip chip die.
Jain fails to teach one or more second memory dies stacked on the first memory die, wherein a side of the first memory die adjacent to the flip chip die acts as a border to prevent flow of the underfill material.  However, Jain does illustrate a separate border structure (110 on right, Fig. 1) used to prevent flow of the underfill material, thus enabling a reduced package size (Col. 3 lines 6-9).
Leal discloses a semiconductor package in the same field of endeavor (Fig. 11B) comprising a first memory die (1152) attached to a substrate (1550) with one or more second memory dies (1153) stacked on the first memory die.  Leal provides a clear teaching to motivate one to modify the first memory die of Jain by stacking one or more second memory dies on the first memory die in that it would increase integration density, thus enabling a reduced package size ([0058]).  Therefore, it would have been obvious to have the claimed one or more second memory dies stacked on the first memory die because it would enable reduced package size.
Leal discloses a component comprising memory (combined 1151, 1152, 1153, Fig. 11B; [0099]) occupying surface area of a substrate (1550), wherein the component comprises a vertical sidewall useful for the purpose of a border for underfill (see annotated Fig. 11B below) (“fillet” [0089]).
Combining the teachings Jain’s use of a border to enable a reduced package size with Leal’s use of a component comprising memory as a border, would arrive at the claimed second component providing a border to the underfill.  Doing so would have been obvious because it would eliminate the need for a separate border structure, thus enabling a reduced package size.  Therefore, it would have been obvious to have the claimed side of the first memory die adjacent to the flip chip die acting as a border to prevent flow of the underfill material because it would enable a reduced package size.
Jain in view of Leal discloses a semiconductor package (Jain, Fig. 1), wherein the flip chip die is electrically connected to first contacts (106) on the substrate with solder balls (112), and wherein the first memory die and the one or more second memory dies are electrically connected to second contacts (Leal, Fig. 11B) on the substrate.
Jain in view of Leal fails to teach the one or more second memory dies are electrically connected with bond wires.  However, Leal further teaches a finite number of identified, predictable potential solutions for electrically connecting a die to a substrate.  These predictable solutions for electrical connections include bond wires, flip-chip connections, or tabs ([0004]).  Absent unexpected results, it would have been obvious to try using a different electrical connection. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the third component in order to address the dependent claims 21-22.
Regarding claim 1, Jain discloses a semiconductor device package (Fig. 1), comprising: a substrate (102); a first component (114 on left) attached to a first major surface of the substrate; an underfill (120) dispensed under and around the first component; a second component (114 on right) attached to the first major surface adjacent to the first component and located on the substrate in relation to a first side of the first component, wherein the second component comprises a NAND die (non-volatile memory, Col. 6, line 46); a third component (118) attached to the first major surface of the substrate and located on the substrate in relation to a second side of the first component.
Jain fails to teach the second component provides a border to the underfill.  However, Jain clearly illustrates the second component occupying substrate surface area. Jain further illustrates a separate border structure (110 on right, Fig. 1) used to prevent flow of the underfill material, thus enabling a reduced package size (Col. 3 lines 6-9).
Leal discloses a component comprising memory (combined 1151, 1152, 1153, Fig. 11B; [0099]) occupying surface area of a substrate (1550), wherein the component comprises a vertical sidewall useful for the purpose of a border for underfill (see annotated Fig. 11B below) (“fillet” [0089]).
Combining the teachings Jain’s use of a border to enable a reduced package size with Leal’s use of a component comprising memory as a border, would arrive at the claimed second component providing a border to the underfill.  Doing so would have been obvious because it would eliminate the need for a separate border structure, thus enabling a reduced package size.  Therefore, it would have been obvious to have the claimed second component because it would enable a reduced package size.
Regarding claim 21, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the third component is a comprises a NAND die (“memory”, Col. 3, lines 33-41; non-volatile memory, Col. 6, line 46).
Regarding claim 22 as noted in the objection, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the third component comprises a resistor or a capacitor (Col. 3, lines 33-41).
Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Leal as applied to claims 1, 18 above, and further in view of Loo (WO 2013101668 A1).
Regarding claim 8, Jain in view of Leal discloses a package (Jain, Fig. 1), wherein the first side of the first component comprises a side of the first component.
Jain in view of Leal fails to teach the first side of the first component comprises a dispensing side of the first component.
Loo discloses a package in the same field of endeavor (Fig. 10) comprising a first component (102) and second component (200) on the substrate (112) in relation to a first side of the first component, wherein the first side of the first component comprises a dispensing side of the first component (“proximate” p. 6 lines 18-22).  Loo provides a clear teaching to motivate one to modify the location of the second component of Jain in view of Leal to be located in relation to a dispensing side of the first component in that it would prevent underfill from contaminating surface area of the substrate, thus enabling a reduced package size (pp.4-5 lines 28-10).  Therefore, it would have been obvious to have the first side of the first component comprise a dispensing side of the first component because it would enable a reduced package size.
Illustrated below is a marked and annotated figure of Fig. 10 of Loo.

    PNG
    media_image3.png
    564
    416
    media_image3.png
    Greyscale

Regarding claim 20, Jain in view of Leal as noted in the 112(b) rejection discloses a semiconductor package (Jain, Fig. 1), further comprising a passive device (118), wherein the underfill material is dispensed under the flip chip die, and wherein the underfill material abuts the first side of the flip chip die.
Jain in view of Leal fails to teach the underfill material is dispensed under the flip chip die from the first side and flows beneath the flip chip die to the second side.  However, Jain in view of Leal does teach the first memory die adjacent to the first side of the flip chip die is useful for the purpose of a border for underfill (“fillet” [0089]).
Loo discloses a semiconductor package in the same field of endeavor (Fig. 10) comprising a flip chip die (102) and a border structure (200) adjacent to the first side of the flip chip die (left side), wherein the underfill material is dispensed under the flip chip die from the first side and flows beneath the flip chip die to the second side (“dispensed” p. 6 lines 18-22).  Loo provides a clear teaching to motivate one to dispense the underfill material between a border structure and a flip chip die in that it would prevent underfill from contaminating surface area of the substrate, thus enabling a reduced package size (pp.4-5 lines 28-10).  Therefore, it would have been obvious to have the underfill material dispensed under the flip chip die from the first side and flow beneath the flip chip die to the second side because it would enable a reduced package size.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 5-7) that Jain does not teach, suggest, or render obvious at least, for example, the feature of “a second component attached to the first major surface adjacent to the first component and located on the substrate in relation to a first side of the first component, wherein the second component provides a border to the underfill and comprises a NAND die" and "a third component attached to the first major surface of the substrate and located on the substrate in relation to a second side of the first component," as recited in claim 1.  Applicant makes similar arguments (pages 6-7) for the combination of Jain, Leal, and Loo with respect to independent claim 18.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the combination of Jain, Leal, and Loo fails to disclose, teach, or suggest the features of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner finds Jain, Leal, and Loo related as packages comprising underfill; each teaching structures functioning as underfill borders.  See claim rejections above for more detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/WILLIAM H ANDERSON/Examiner, Art Unit 2817